                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-277-MOC-DCK

 FREDA J. DAY,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
    v.                                              )       ORDER
                                                    )
 OPRAH WINFREY, HARPO                               )
 PRODUCTIONS, OWN: OPRAH WINFREY                    )
 NETWORK, LLC, LIONSGATE                            )
 ENTERTAINMENT CORPORATION, AND                     )
 CRAIG WRIGHT,                                      )
                                                    )
                Defendants.                         )
                                                    )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 13) filed by Eric H. Cottrell, concerning Charles N. Shephard

on September 9, 2019. Charles N. Shephard seeks to appear as counsel pro hac vice for

Defendants, Oprah Winfrey, Harpo Productions, OWN: Oprah Winfrey Network, LLC, and Lions

Gate Television, Inc. (incorrectly designated as Lionsgate Entertainment Corp.). Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 13) is GRANTED. Charles N.

Shephard is hereby admitted pro hac vice to represent Defendants, Oprah Winfrey, Harpo

Productions, OWN: Oprah Winfrey Network, LLC, and Lions Gate Television, Inc. (incorrectly

designated as Lionsgate Entertainment Corp.)
SO ORDERED.


              Signed: September 9, 2019
